United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2662
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Gaylen Maurice Jackson,                *
                                       *    [PUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: December 15, 1998

                                 Filed: February 17, 1999
                                  ___________

Before MCMILLIAN, LAY and HALL,1 Circuit Judges.
                           ___________


PER CURIAM.


       On March 17, 1998, a jury found Gaylen Maurice Jackson guilty of violating
18 U.S.C. § 922(g)(1) as a felon in possession of a firearm. Jackson was sentenced
to 240 months in prison and five years of supervised release. On appeal, Jackson
asserts that police officers seized him in violation of his Fourth Amendment rights


      1
       The Honorable Cynthia H. Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
and that the resulting evidence seized and statements made should be suppressed as
fruits of the poisonous tree. The fundamental issue involved in this appeal is whether
the police officers had reasonable articulable suspicion to stop and interrogate the
defendant.

       On September 10, 1997, Minneapolis Police Officers Thomas Mack and
Francisco Porras were dispatched to investigate shots that were fired in the rear of
2640 Blaisdell Avenue South in Minneapolis. The uniformed officers were driving
a marked patrol car and entered an alley behind Blaisdell Avenue within one minute
after receiving the dispatch, turning off the lights of the squad car as they entered the
alley. As the squad car pulled into the alley, the officers noticed the defendant riding
a bicycle in the area behind 2640 Blaisdell. After Jackson saw the car, he began to
pedal his bicycle away from the marked squad car and continued to look over his
shoulder at the car. Jackson then jumped off his bicycle and began to run. The
officers noticed that the defendant held his left hip area as he ran as though he were
preventing an object from falling. The officers then stopped their car, identified
themselves as police officers and ordered Jackson to stop. Jackson continued to flee
until Officer Mack eventually tackled him. As Officer Mack conducted a pat down
search, Jackson stated, “It’s in my waistband.” Tr. at 90. Officer Porras saw the
handle of a chrome plated handgun sticking out of Jackson’s waistband and seized
it. The officers then placed Jackson under arrest and took him to the police station
where he was booked. The next day, Jackson gave a statement, after receiving
Miranda warnings, in which he admitted that he was carrying a gun that evening and
that he was a convicted felon.

      Jackson urges that the officers lacked reasonable articulable suspicion to detain
him for an investigative stop under Terry v. Ohio, 392 U.S. 1 (1968), and that, as
such, the gun and the statements were fruits of the illegal seizure. Relying on
California v. Hodari D., Jackson asserts and the government agrees that Jackson was
seized at the moment Officer Mack tackled him. See California v. Hodari D., 499

                                          -2-
U.S. 621, 626 (1991) (seizure occurs when there is physical application of force by
the officer or submission to the officer’s assertion of authority). Therefore, we must
determine whether the officers had reasonable articulable suspicion to detain Jackson
at the time Officer Mack tackled him.

       We agree with the government that the officers possessed particularized
reasonable suspicion under the circumstances to stop and briefly detain Jackson for
questioning. The officers responded within one minute to a call that shots had been
fired at an address located in a high-crime neighborhood. Defendant was behind the
area where the shots had been fired and nervously began to flee the area when the
police approached in a marked squad car. He continued to look back at the squad car
as he fled, and eventually dropped his bike and ran. The officers noticed that he
appeared to be clutching something at his left side. As the officers took chase, they
announced that they were officers and yelled at Jackson to stop. Yet, Jackson
continued to flee.2 This court has considered similar circumstances and found that
they supplied reasonable articulable suspicion. See United States v. Atlas, 94 F.3d
447, 450-51 (8th Cir. 1996) (considering the dangerousness of the area and the
defendant’s nervous reaction to find reasonable suspicion); United States v.
Bloomfield, 40 F.3d 910 (8th Cir. 1994) (en banc) (considering defendant’s
nervousness contributing factor to reasonable suspicion); United States v. Raino, 980
F.2d 1148, 1150 (8th Cir. 1992) (holding that reasonable suspicion existed where
officers were responding to late-night call that shots had been fired in precisely the
area where the defendant’s car was parked and the defendant pulled away and
appeared nervous as officers approached). Under these circumstances, the officers’
suspicion was reasonable and justified stopping Jackson for further investigation.

      2
        Jackson argues that he did not know he was being followed by police officers
and that, as such, his flight was a reasonable and typical reaction to being followed
by unknown individuals in a bad neighborhood. We reject his contention because the
officers were driving a marked squad car, they were wearing their uniforms and they
identified themselves as police officers as they chased him on foot.

                                         -3-
       Furthermore, it was reasonable for Officer Mack to tackle Jackson to effect the
investigative stop. We do not believe the tackle exceeded the amount of force
appropriate under the circumstances. See United States v. Seelye, 815 F.2d 48 (8th
Cir. 1987); Tom v. Voida, 963 F.2d 952, 958 (7th Cir. 1992). Once police have the
reasonable suspicion needed to justify an investigatory stop they may use the forcible
means necessary to effectuate that stop as long as their actions are reasonable under
the circumstances. United States v. Weaver, 8 F.3d 1240, 1244 (7th Cir. 1993); Tom
v. Voida, 963 F.2d 952, 958 (7th Cir. 1992).

      The judgment of conviction is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-